Felton, J.
In a suit on a purchase-money note by a transferee who acquired title after its maturity, the jury in a justice’s court was authorized to find against the defendant for the balance due, where it *267appeared, from the evidence that the original amount of the note, given in 1926, was $386, the balance due on principal at the time of the suit was $11; there being no evidence as to when the defendant purchaser notified the seller as to the alleged defects in the article bought. The jury was authorized to find that, the payments made on the note amounted to a waiver of the defects. The same would be true if the notice of the defects had been given at the time of the sale. The judge of the superior court did not err in overruling the certiorari.
Decided February 5, 1938.
Alfred Uemngton Jr., -for plaintiff in error.
6-eorge L. Smith 2d, John B. Spivey, contra.

Judgment affirmed.


Stephens, P. J., and Sutton, J., concur.